 

 

Case 1:20-cv-09366-GBD Document 27 Filed 03/23/21 Page 1 of 2

 
  
   

 
 

eseenotd

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

iy FI)
"

4 8 Bt - 7 :
DOS ; cage a
\ DATE FILED:

JAMIE RIO MARTINEZ, us
ee —————

Plaintiff, : ORDER

arent

   

 

-against- : 20 Civ. 9366 (GBD)

ACCELERANT MEDIA, LLC, ACCELERANT
MEDIA CORPORATION, CHET STOJANOVICH
PRODUCTIONS, LLC, CHET STOJANOVICH and
MATT HARPER,

Defendants.

GEORGE B. DANIELS, District Judge:

The initial conference and oral argument scheduled to occur on March 30, 2021 at 10:30
a.m. shall occur as a videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court and counsel for each party will
appear by video for the proceeding; all others will participate by telephone. Due to the limited
capacity of the Skype system, only one counsel per party may participate. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling (917) 933-2166
and entering the conference ID 276200121.

To optimize use of the Court’s video conferencing technology, all participants in the call

me 1. Use a browser other than Microsoft Explorer to access Skype for Business;

2. Position the participant’s device as close to the WiFi router as is feasible,
3, Ensure any others in the participant’s household are not using WiFi during the
period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

 

 

 
Case 1:20-cv-09366-GBD Document 27 Filed 03/23/21 Page 2 of 2

If there is ambient noise, the participant must mute his or her device when not speaking. |
Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

 

accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

 

To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) prior to the proceeding.

Dated: March 23, 2021
New York, New York
SO ORDERED.

Guinte B Dinas

PRGE B DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
